NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       NOV 4 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 In re: MARCELO BRITTO GOMEZ,                    No. 14-60027

              Debtor,                            BAP No. 13-1282
 ______________________________

 CARTER STEPHENS,                                MEMORANDUM*

                  Appellant,

   v.

 MARCELO BRITTO GOMEZ; UNITED
 STATES TRUSTEE,

                  Appellees.

                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Taylor, Pappas, and Kurtz, Bankruptcy Judges, Presiding

                           Submitted October 25, 2016**

Before:       LEAVY, SILVERMAN, and GRABER, Circuit Judges.

        Carter Stephens appeals pro se from the Bankruptcy Appellate Panel’s


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“BAP”) judgment affirming the bankruptcy court’s order denying reconsideration

of its order dismissing for failure to prosecute Stephens’s adversary proceeding.

We have jurisdiction under 28 U.S.C. § 158(d). We review de novo decisions of

the BAP. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th

Cir. 2009). We vacate and remand.

      A motions panel of the BAP limited the scope of Stephens’s appeal to the

bankruptcy court’s order denying Stephens’s motion for reconsideration. The

panel applied the fourteen-day time limit to file a notice of appeal found in Federal

Rule of Bankruptcy Procedure 8002(a), and observed that Stephens’s motion for

reconsideration was not filed within fourteen days and, therefore, did not toll the

time limit to file a notice of appeal as to the underlying order of dismissal, see Fed.

R. Bankr. P. 8002(b). The BAP erred in limiting the scope of Stephens’s appeal.

See Fed. R. Bankr. P. 7058. Because Federal Rule of Civil Procedure 58 applies in

adversary proceedings, Fed. R. Bankr. P. 7058, and because the bankruptcy court

did not enter a separate judgment in the case, Stephens had 150 days from the entry

of the order in the bankruptcy court’s docket. See Fed. R. Civ. P. 58(c). Stephens

timely filed his motion for reconsideration from the February 8, 2012 order

dismissing the adversary proceeding, Fed. R. Civ. P. 59(e), and timely appealed

                                           2                                    14-60027
from both the dismissal order and from the order denying reconsideration. No

tolling was required.

      Because the BAP did not reach the issue of whether the bankruptcy court

properly dismissed Stephens’s adversary proceeding for failure to prosecute, we

remand to the BAP to consider the issue in the first instance.

      All pending motions are denied.

      Each party shall bear its own costs in this appeal.

      VACATED and REMANDED.




                                          3                                14-60027